Citation Nr: 1643218	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for a mood disorder, not otherwise specified (NOS), with alcohol dependence, rated as 50 percent disabling from December 30, 2010 to January 27, 2015, and rated as 100 percent disabling thereafter.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a mood disorder, NOS, with alcohol dependence and assigned it a 50 percent disability rating, effective December 30, 2010.  It was determined that the condition had pre-existed service but that no percentage was deducted from the disability rating assigned because there was no medical evidence of the degree of severity prior to service.  

A February 2012 rating decision determined that a temporary total rating based on VA hospitalization for the service-connected disorder between the 3rd and the 6th of February 2012 was not warranted because it was not in excess of the required 21 days of hospitalization.  

The Veteran testified at a January 2015 videoconference presided over by the undersigned Veterans Law Judge (VLJ) and a transcript is associated with the record.  

A March 2015 rating decision granted a temporary total disability rating (TTR) based on VA hospitalization which began the day of admission on January 27, 2015.  38 C.F.R. § 4.29.  

The Board remanded this case in April 2015 for further development.  

Previously, a 100 percent rating was assigned as of January 27, 2015, based on VA hospitalization but, following a December 1, 2015 VA rating examination, a December 3, 2015 rating decision granted a 100 percent schedular rating effective the date of VA hospital admission of January 27, 2015 (almost a year earlier under Diagnostic Code 9435).  The service-connected psychiatric disorder remains the Veteran's only service-connected disability.  That adjudication also found that the Veteran was competent and awarded basic eligibility to Dependents' Educational Assistance (DEA) from December 1, 2015.   

A May 2016 rating decision denied a TDIU rating because the Veteran had not executed and returned the required VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's service-connected mood disorder, NOS, with alcohol dependence is his only service-connected disorder and from December 30, 2010, until his testimony at the Board videoconference on January 15, 2015, the disorder manifested by occupational and social impairment which most nearly approximates reduced reliability and productivity because there were no frequent panic attacks, illogical or obscure speech, or recent evidence of suicidal ideation, near continuous panic or depression.  

2.  Since testimony at the Board videoconference on January 15, 2015, the Veteran has had inappropriate behavior; suicidal ideation, intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene); and memory loss.  

3.  The Veteran has a college education and work experience in finance, sales, and as a cashier.  

4.  Prior to January 15, 2015, the service-connected psychiatric disorder did not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for a mood disorder, NOS, with alcohol dependence, prior to January 15, 2015, are not met but the criteria for a 100 percent schedular rating are met as of January 15, 2015.  38 U.S.C.A. §§ 1155, 5017(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2015).  

2.  The criteria for a TDIU prior to January 15, 2015 are not met.  38 U.S.C.A. §§ 1155, 5017(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of February 2011 addressing the original claim for service connection for a psychiatric disorder.  Inasmuch as this claim stems from the initial rating assigned for that disorder, no further VCAA notices is required.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  As to the claim for a TDIU rating, the Veteran was provided notice of the elements for claim substantiation in the May 2016 Supplemental Statement of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Likewise, all obtainable private and VA treatment records have been obtained.  Moreover, he was afforded VA psychiatric examinations in August 2011 and, pursuant to the Board's 2015 remand, again in December 2015.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

In compliance with the Board remand the Veteran was requested to execute and return VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  However, that form was never executed and returned to the RO.  Thus, the RO denied the claim on that basis.  The Veteran and his attorney were notified of the reason for the denial in the May 2016 Supplemental Statement of the Case, a copy of which was sent to the Veteran and his attorney.  However, no further action was taken to execute and return that form.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Also, following the Board remand, addition VA treatment records were obtained, as instructed in the remand.  And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran was treated, and hospitalized, in 2005 for psychiatric purposes by the Unity Health System.  

The Veteran underwent VA hospitalization in January 2006 for four days for psychiatric purposes.  

Syracuse VAOPT records from September 2005 to February 2006 show that the Veteran's GAF scores ranged from 30 to 65.  Syracuse VAOPT records from March to December 2006 show that the Veteran's GAF scores in May 2006 were 52 and 55.  Syracuse VAOPT records from January to December 2007 show that the Veteran's GAF scores ranged from 45 to 65, but were primarily 45.  

VA outpatient treatment (VAOPT) records show that in October 2008 the Veteran's Global Assessment of Functioning (GAF) score was 42.  In April 2009 his GAF score was 60.  In May 2009 the Veteran reported that with his medications he was good and stable.  He was motivated to and was looking for employment.  He was apparently homeless and living in the "[redacted]."  He was thinking of moving to be with his girlfriend, where there was a better job market.  He recognized that without his medications he might lapse to mania and alcohol use.  On mental status examination there was no psychomotor agitation or slowing.  His speech was normal and his thought process was linear.  His mood was good and his affect was euthymic.  Insight and judgment were intact.  His GAF score then, and again in June 2009, was 62.  

VAOPT records from a VA Medical Center in Durham from August 2010 to May 2011 show that in August 2010 the Veteran's affect was calm, his thought processes were linear and sequential without circumstantiality or tangentiality.  He had no delusion or suicidal or homicidal ideation, or any auditory or visual hallucinations.  His cognition, judgment, and insight were intact.  He had not followed-up with a substance abuse treatment program (SATP) or AA meetings.  He consumed 6 beers nightly but stated he did not get drunk.  He had obtained employment and had gotten two raises.  In April 2011 he reported that he would go through withdrawal if he did not drink.  In May 2011 he reported drinking more alcohol which he acknowledged was problematic.  He felt that he could not undergo hospitalization for detoxification because he might lose his job.  His thought processes were linear and sequential without circumstantiality or tangentiality.  He had no delusion or suicidal or homicidal ideation, or any auditory or visual hallucinations.  His cognition, judgment, and insight were intact.

VAOPT records from January 2008 to November 2013 show that the Veteran's GAF scores ranged from 50 to 61.  

Durham VAOPT records from December 2011 to February 2012 show that in February 2012 the Veteran's GAF score was 40.  

On VA psychiatric examination in August 2011 the Veteran's claim file was reviewed.  His stressors were reported to be job stress and health problems.  It was reported that his mood disorder and alcohol dependence appeared to be intertwined and mutually exacerbating.  That is, anxious depression produced self-medication via alcohol, with alcohol producing substance-related mood changes that exacerbated his mood disorder.  The best summarization of his level of occupational and social impairment from psychiatric disabilities was such impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal behavior, self-care, and conversation.  His GAF score was 63.  

It was reported that he had had a relative recent loss of a job, was separated from his wife, and had a lack of social support.  It was reported that in September he had attempted suicide via "alcohol overdose."  He was now receiving OPT for alcohol dependence.  He appeared to be doing somewhat better than at his admission because he was less depressed and no longer suicidal.  He still complained of some continuing frustration, irritability, and mood lability.  There was also some grandiosity which might be consistent with hypomania or a personality disorder.  It was noted that a past GAF score in December 2005 had been 50.  In the past he had been homeless from April to December 2007.  Currently, he was having difficulty getting along with his supervisor.  He was the operations manager of a private company consulting for Defense contract work.  He denied other problems at work, including no problems with other co-workers.  

On mental status examination the Veteran had anxiety, chronic sleep impairment, panic attacks more than once weekly, and mild memory loss, e.g., forgetting names, directions or recent events.  There was disturbance of motivation and mood.  He was capable of managing his financial affairs.  

The Veteran underwent VA hospitalization from the 3rd to the 6th of February 2012 for his mood disorder with alcohol dependence.  His GAF score at admission was 40.  He presented for alcoholic detoxification.  He admitted to relapsing into alcoholism 6 months earlier.  Prior to that he had maintained sobriety for 13 months, with treatment.  He believed his angry and demanding boss had precipitated his relapse.  He denied depression, hallucinations, and auditory or visual hallucinations.  He felt somewhat manic in the setting of withdrawal.  He related having anxiety and tremors.  He denied a history of delirium tremens but stated that he once had a light seizure.  Reportedly, he had two prior psychiatric hospitalizations in Syracuse after overdose attempts.  

The Veteran underwent one day of VA hospitalization in October 2012 for alcoholic intoxication.  

The Veteran underwent four days of VA hospitalization in July 2013 for alcoholic dependence. 

The Veteran VA hospitalization from the 5th to the 6th of January 2014 for observation.  

Syracuse VAOPT records from January to December 2014 show that in September 2014 a VA clinician had received a message from the Veteran requesting a letter stating that an injury had not occurred at work but it was noted that a March 2014 clinical note had recorded that the Veteran reported that his injury had occurred at work.  It was also noted that he had been out of work, due to an injury, a quadriceps tear, from April 21st to September 2, 2014.  In July 2014 it was noted that he had past employment as a full-time car salesman.  His medical history was significant for hypertension, gastroesophageal reflux disease (GERD), gout, a right hip replacement in July 2014.  

At the January 15, 2015, videoconference the Veteran's attorney stated that when he has first met the Veteran, the Veteran was homeless.  Also, the Veteran was intelligent which was one of his problems in dealing with his symptoms.  Page 2 of the transcript.  Also, the attorney stated that prior to commencing the hearing the Veteran had a panic attack.  He had a college degree, and "MBA" and had recently lost a job as a cashier at a pharmacy because he wasn't fulfilling his job tasks sufficiently.  He was unemployed and lived with his father.  .  Page 3.  The Veteran testified that his recent cashier work had lasted only 3 weeks but he was not given any specifics as to why they terminated his employment, merely that he was not up to the task.  He had panic attacks "pretty often."  Page 4.  He had panic attacks about once weekly.  The stress of his work precipitated panic attacks during which his nervousness interfered with his ability to concentrate, such that he could not function.  Page 5.  His longest period of employment had been from 2010 to 2012 but he had been under a lot of stress due to having an abusive boss.  Page 6.  He had lots of conflicts with his family.  He had conflicts with the general public, particularly due to anger.  He had occasional suicidal thoughts.  Page 7.  He sometimes neglected to shower, doing so only 2 to 3 times weekly.  Page 8.  His relationship with his father was pretty good.  He had last had a girlfriend in 2009, for only a couple of months and that relationship ended because of his mania and depression.  Page 9.  When depressed he would sleep for days.  His mood fluctuations were controlled with medication.  His depressive episodes would last a couple of days, during which he neglected his hygiene, such as not showering.  Page 10.  This occurred about once weekly.  He often had manic episodes during which he had anger, although he did not physically confront people.  When working these symptoms occurred more often.  Page 11.  He had been continuously anxious when employed as a cashier.  Page 12.  He believed that his condition was now worse because he was unable to function at a job.  His longest employment had been from 2000 to 2004 as a director of investment services at a credit union and he lost that job for the same reasons, in addition to the job being outsourced.  Page 13.  

At the December 2015 VA psychiatric examination the examiner reviewed the Veteran's records.  The examiner stated that the Veteran's diagnoses were a bipolar disorder and alcohol dependence.  His VA electronic treatment records were consistent with the documented diagnosis of a bipolar disorder with more recent episodes of depression.  His current history presented at the current evaluation was consistent with this diagnosis.  He was currently experiencing clinically significant symptoms of depression.  He had a long and well documented history of alcohol dependence.  He had recently been involved in intensive treatment and had been sober for 10 months prior to a relapse of ingesting 6 beers two days ago.  He continued to struggle significantly with this disorder.  His mood symptoms were related to his Bipolar disorder, and his use of alcohol was related to Alcohol Dependence.  There was little overlap in the symptoms, although he admittedly did use alcohol to cope with his anxiety and low mood.  

The examiner indicated that it was possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran's mood symptoms were related to his bipolar disorder, and his use of alcohol was related to Alcohol Dependence.  There is little overlap in symptoms, although he admittedly did use alcohol to cope with his anxiety and low mood.  The best summary of the Veteran's level of occupational and social I impairment with regards to all mental diagnoses was that of total occupational and social impairment.  

It was stated that the vast majority of the Veteran's occupational and social impairment was attributable to his mood disorder.  Specifically, he became highly anxious to the point of panic attacks and became unable to functioning in a socially appropriate manner when he was around others.  He was highly intelligent but had demonstrated a repeated inability to perform work related duties that he should be capable of, if it were not for his disturbances in mood and anxiety.  Moreover, there were many days when his mood was so low that he felt incapable of getting out of bed, and as a result he had missed numerous days of work.  A small portion of his social and occupational impairment was likely related to his use of alcohol.  

Since his last exam, the Veteran had been divorced.  He had recently moved back to the capital district to be near his mother and step-father, who were good supports for him.  He reported having several friends in the area, but struggled to make any new friendships.  Nevertheless, he had a few longstanding friends who understood him well.  He had has lost numerous jobs due to his severe depression and anxiety.  In 2005 he lost his job as an investment services manager at a bank due to his inability to concentrate and complete his job-related tasks.  Following this his marriage fell apart and he began drinking heavily.  He had attempted to work many times, but been unsuccessful either during the interview process or on the job at managing his low self-esteem, anxiety, and poor concentration.  In 2014 he lost a job as a car salesman, and following this he drank heavily for many months before entering treatment at the Bath VA facility.  He had completed the Bath domiciliary program in June 2015, and recently moved to the area.  He has been working at an entry level position for the army for the past 3 weeks, but reports that he had made numerous mistakes and missed several days of work due to his depressive symptoms and difficulty concentrating on the job.  He was concerned that he would soon be let go from this position as well.  

The Veteran had struggled with significant depression and secondary alcohol dependence for many years.  Most recently, he went through treatment at the Bath Domiciliary in June 2014, and participated in the Syracuse Behavioral Health Supported Living Program from June to October 2014.  He reported that he had been sober for 10 months, prior to a relapse, drinking 6 beers on Nov 27th.  He now had been sober for 5 days and planned to remain sober.  He has recently moved to the Capital District and had set up an appointment to enroll in behavioral health services here.  The Veteran has a long history of heavy alcohol use.  He had achieved sobriety for 10 months earlier this year, and recently relapsed once over the Thanksgiving holiday.  He reported planning to remain sober and get involved with treatment in Albany.  He denied the use of any other substances (although his chart documents cocaine use disorder).  

On mental status examination the Veteran had a depressed mood, anxiety, and panic attacks that occur weekly or less often.  It was also stated that he had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He had chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  His speech was circumstantial, circumlocutory or stereotyped.  His speech was intermittently illogical, obscure, or irrelevant.  He had difficulty in understanding complex commands.  His judgment and abstract thinking were impaired.  He had disturbances of motivation and mood.  He had difficulty in establishing and maintaining effective work and social relationships.  He had difficulty in adapting to stressful circumstances, including work or a work-like setting.  He had an inability to establish and maintain effective relationships.  He had grossly inappropriate behavior, neglect of personal appearance and hygiene, and intermittently was unable to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner stated that the Veteran presented as highly anxious, evidenced by shaking, trembling, sweating, and poor eye contact.  He was well dressed, and stated several times that he put significant effort into his appearance for today "so the VA would not think they were wasting their money on me."  His thoughts were clear and linear, but his speech was rapid.  He struggled at times to express himself clearly, but benefited from reassurance and patience.  His mood was depressed and his affect was anxious. No perceptual disturbances were observed or reported. He denied suicidal ideation.  

The examiner further reported that the Veteran was capable of handling his financial affairs.  The Veteran's symptoms and history were consistent with a diagnosis of bipolar disorder, with secondary alcohol dependence.  He was functioning well below his capabilities and has been doing so for quite some time due to the severity of his depressive symptoms.  He was a highly intelligent man (with an MBA) who had demonstrated a repeated inability to manage the tasks and stress of even entry level positions that required much less skill than that of which he was capable.  When on the job, or even during a job interview, he began to struggle with feelings of panic, generalized anxiety (accompanied by racing thoughts, sweating, heart racing), and low self-esteem.  These symptoms precluded him from being able to stay focused on a task at hand.  It was believed by the examiner that currently the Veteran's symptoms were so severe that he was incapable of performing reliably and adequately in a work environment.  His symptoms also interfered with his social relationships, as he had few friends and struggled with significant depression and anxiety when around new people.  Although his substance use certainly contributed to this picture, the primary source of his impairment stemmed from his mood disorder.  He could not establish and maintain new relationships, struggled significantly to learn new tasks, and became easily overwhelmed by minor stresses.  No GAF score was reported.  

Information on file in Virtual VA indicates that the Veteran was hospitalized beginning August 1, 2016, for a hip fracture and alcoholic intoxication.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).  Reasonable doubt will be resolved in favor of a claimant.  38 C.F.R. §§ 3.102, 4.3.  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Analysis

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected psychiatric disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

A chronological review of the evidence shows that there has been some fluctuation in the severity of the Veteran's service-connected psychiatric disorder.  However, the fluctuation has not been of such severity as to warrant a rating in excess of 50 percent prior to his videoconference testimony on January 15, 2015.  For example, his GAF scores have predominantly been indicative of mild to moderate occupational and social impairment.  This includes the GAF score on VA examination in August 2011 which was 63, and indicative of only mild symptoms.  

While the Veteran had a GAF score of 40 in February 2012, this was at the time of the acute exacerbation that led to his VA hospitalization in that month, but it must be noted that the period of hospitalization was for only four days.  He similarly had subsequent but brief period of VA hospitalization for alcoholic detoxification on several occasions thereafter.  

However, it is not until the Veteran's January 15, 2015, videoconference testimony that there is evidence of a level of impairment which warranted the currently assigned 100 percent disability rating.  He testified that he had continuous anxiety when he had worked as a cashier, difficulty concentrating, neglect of his hygiene, suicidal thoughts, and conflicts with others.  However, prior to that hearing the August 2011 VA psychiatric rating examination found that there was a level of occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal behavior, self-care, and conversation.  

The Board finds that the Veteran's symptoms prior to January 15, 2015, are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's mood disorder, NOS, with alcohol dependence.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   That is, simply because this Veteran impairment in his mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.   Here, the Veteran's symptomatology of impairment of his mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  The same holds true for any impaired insight and judgment, although there is little evidence of this in his VA outpatient treatment (VAOPT) records.  In other words, the Veteran's 50 percent rating already compensates him for impaired judgment.  

Further, while the Veteran had had several short periods of hospitalization for alcoholic detoxification, prior to the 2015 VA psychiatric examination the Veteran's speech had not been illogical, he had not had continuous panic or depression affecting his ability to function independently, and while he had anger towards others this was not accompanied by periods of violence.  Likewise, there was no significant neglect of his personal appearance or hygiene and no spatial disorientation.  Moreover, despite evidence of suicidal ideaton, his examination in 2011 did not yield findings that his psychiatric disorder caused inappropriate appearance, impaired psychomotor activity or speech, lack of orientation, inappropriate thought process, delusions, hallucinations, lack of understanding of the outcome of his behavior, homicidal ideation, or poor impulse control.  

Given that the rating is not to be assigned solely on the presence or absence of particular symptoms but; rather, with consideration being given to the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impairment prior to January 15, 2015, is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  For that same period, the Board also finds that his psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating and, therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Accordingly, the Board finds that the Veteran did not meet the rating criteria for a disability evaluation in excess of 50 percent prior to his Board videoconference on January 15, 2015, but that since that time he has met the schedular rating criteria for a schedular rating of 100 percent.  



Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted at any time from December 30, 2010, to January 15, 2015.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than the 50 percent rating based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected psychiatric disorder has not been more than 50 percent disabling from December 30, 2010, to January 27, 2015, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 50 percent for that time period must be denied.  However, with the favorable resolution of doubt in favor of the Veteran, the effective date for the current 100 percent rating of January 27, 2015, is most appropriately found to be the date of his testimony at the January 15, 2015, Board videoconference.  To this extent only, the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

TDIU

Where the schedular rating is less than total, a total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 4.16(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but is unemployable by reason of service-connected disabilities, a TDIU rating may be assigned on an extraschedular basis after first referring the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Here, the Veteran did not meet the TDIU criteria for the period from December 30, 2010, to January 15, 2015, and since January 15, 2015 he has been assigned a 100 percent schedular rating.  

A veteran is eligible for a total rating based on individual unemployability due solely to service disorder(s) only where the schedular rating is less than total.  See 38 C.F.R. § 4.16(a) and Green v. West, 11 Vet. App. 472 (1998).  Thus a veteran may not receive both a 100 percent schedular rating and a total rating based on individual unemployability.  

If a 100 percent schedular rating has been assigned effective to the date of the original claim for disability benefits, then the total rating claim is moot because there would be no period of time during which the veteran could have been assigned a less than total schedular rating and thus be eligible for a total rating.  

VA General Counsel opinion 6-99 addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, this opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent).  However, as the CAVC in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), took a position contrary to the one reached in VAOPGCPREC 6-99, the General Counsel withdrew VAOPGCPREC 6-99, effective November 4, 2009.  75 Fed. Reg. 11229, 11230 (Mar. 10, 2010).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley, 22 Vet. App. at 293-94. 

Here, however, because there is no other service-connected disorder, there is no possibility of entitlement to special monthly compensation and, as such, the holding in Bradley is inapplicable.  

Thus, in this case, a TDIU rating may not be assigned since January 15, 2015, and prior thereto only extraschedular TDIU consideration may be considered.  In other words, the issue is whether for the time preceding the assignment of a 100 percent schedular rating, i.e., from December 30, 2010, to January 15, 2015, the case should be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.  For the reasons explained below, the Board concludes that such extraschedular referral is not warranted.  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

In this case the evidence adequately shows that even as recently as 2014 the Veteran was gainfully employed on a full-time basis as a car salesman.  He had other employment thereafter, including as he testified as a cashier, albeit briefly.  He is otherwise very well educated and from December 30, 2010 to January 15, 2015, was capable of holding employment that did not required extensive interaction with the public or others.  Even more significantly, the Veteran has failed to execute and return VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Absent the evidence and information which the execution of this form would have provided there is no clear means of finding the nature and extent of the Veteran's past employment which is a significant factor in any determination for referral for an extraschedular TDIU rating.  Further, as discussed above, the findings of the August 2011 VA psychiatric rating examination and the Veteran's employment even in 2014 shows that the Veteran retained substantial functional abilities and despite the overall impairment due to his mood disorder, NOS, with alcohol dependence and, as such weighs against finding that he was incapable of substantially gainful employment such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  


ORDER

An initial schedular rating in excess of 50 percent for a mood disorder, NOS, with alcohol dependence is denied prior to January 15, 2015, but a 100 percent schedular rating since January 15, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A TDIU rating prior to January 27, 2015, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


